 CONSOLIDATED FILM INDUSTRIES385Consolidated Film Industries,a Division of RepublicCommunications,Inc.andFilm Technicians, Local683, International Alliance of Theatrical StageEmployees and Moving Picture Machine Opera-tors of the United States and Canada,AFL-CIO,Petitioner.Case 31-RC-2433November 16, 1973DECISION AND ORDERBy CHAIRMANMILLERAND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearingwas held before Hearing Officer MaxSteinfeld of the National Labor Relations Board. Atthe close of the hearing, this case was transferred tothe Board for decision, pursuant to Section 102.67 oftheNational Labor Relations Board's Rules andRegulations and Statements of Procedure, Series 8,as amended. Thereafter, the Employer, the Petition-er,and the Intervenors' filed briefs, and thePetitioner also filed a reply letter.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.2Upon the entire record in the case, including thebriefs filed by the parties, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepoliciesof the Act to assert jurisdiction herein.2.The Petitioner, also called Local 683, andIATSE are labor organizations which claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act for the followingreasons:Petitioner seeks to represent in a separate unitemployees in the Employer's videotape department.3The Employer and IATSE contend: (1) a unit limitedI InternationalAlliance of TheatricalStage Employees and MovingPictureMachine Operatorsof the UnitedStates andCanada, AFL-CIO,hereincalled IATSE,was permitted to intervene on the basis of the recentcontract it negotiatedon behalf of the employeesin the unitsought by thePetitioner.Association of Motion Picture andTelevisionProducers,Inc, hereincalled AMPTP,was permitted to interveneas the multiemployerbargainingrepresentativeof the Employer.2Petitioner's request for oral argumentis herebydenied asthe record,including the briefs,adequatelysets forth the positions and arguments ofthe parties.to videotape department employees is not appropri-ate; (2) Petitioner is estopped from proceeding withthe proceeding because it failed to file its petitionbefore an existing collective-bargaining contractcovering the videotape department employees wasexecuted on March 29, 1973; and (3) the dispute isbetween an international union and one of its localsand the Board should therefore not take cognizanceof it.The Employer is engaged in film processing and invideotape services. It employs 650 to 700 employees,including about 37 employees in the videotapedepartment. Until 1971, the Employer was engagedexclusively in film processing. In March 1971, theEmployer acquired the videotape department ofAcme Film and Videotape Laboratories, Inc., andtransferred the department and personnel fromAcme's building to its own premises. At the sametimeMel Sawelson, an executive of Acme, trans-ferred to the Employer in order to take charge of thevideotape department.The Employerisanassociatemember of theAMPTP and has participated in the multiemployerbargaining between AMPTP and IATSE. For 20years,AMPTP and IATSE have bargained collec-tively for a multiemployer, multicraft unit of produc-er and laboratory employees. The collective-bargain-ing agreements between the two parties, called theBasicAgreement, have covered such subjects ashealth and welfare and pensions, leaving to thevarious local unions of IATSE the negotiation ofsuch specific subjects as wages, hours of employ-ment, and working conditions. However, the BasicAgreement, as well as the local agreements, recitesthat IATSE is the collective-bargaining agent of alltheemployees in the multiemployer, multicraftbargaining unit.Prior to 1959, Acme had been engaged in thebusiness of processing motion picture film. In 1954,Acme recognized IATSE as the bargaining represent-ative of its laboratory employees and became a partyto the Basic Agreement. In 1959, Acme expanded itsbusiness to kinescope recording.4At that time there were no industry standards orlabor agreement provisions covering this type ofwork and IATSE initially assigned its Sound Techni-ciansLocal 695 to service the three kinescope3 "Videotaping"is the recording of the electronicimpulses produced bythe "video" (picture) and "audio"(sound)portions of a television programon electromagnetictape by utilizingspecialized"videotape"machines orequipment for the purpose.4 "Kinescoping" is the recordingof television program material on 16-mm motion picture film for later broadcasting.The "video" or pictureportion ofa television signal is convertedto film by utilizinga specially built16mm motion picture camerato photographthe imagedisplayed on thefluorescent screen ofa cathode ray tube. The "audio" or sound portion ofthe television signal is usually separately recordedby an optical soundtrackrecording unit207 NLRB No. 61 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.However, Film Technicians Local 683was already 'representing Acme's film laboratoryemployees and Acme complained to IATSE and tothe Petitioner of the inconvenience of dealing withtwo different locals and different business agents.Apparently, to resolve the difficulty, a consentelection was held among the three kinescope depart-ment employees and Local 683 was selected asbargaining representative of these employees. Fol-lowing the certification, Local 683 negotiated succes-sive collective-bargaining agreements with the Em-ployer in 1962, 1965, and 1970, covering kinescopeand later, videotape employees.None of theseagreements was by itself complete. Each of them wasnegotiated following the conclusion of the generalnegotiations between IATSE and AMPTP, and eachwas made subject to the extant Basic Agreement, oneprovision of which, as set forth previously, makesIATSE the bargaining representative of the employ-ees.After the Employer acquired the videotape depart-ment from Acme in March 1971, it proceeded toapply the terms, of the latest Acme-Local 683agreement of 1970 to the videotape employees andrecognized Local 683 as the proper party to servicethe employees. Local 683 had been servicing theEmployer's film laboratory employees under theAMPTP-IATSE 1969 bargaining agreement to whichPetitionerwas a party. In November 1972, as theJanuary 31, 1973, expiration date of the Acme-Local683 videotape department agreement approached,Local 683 made timely demand on the Employer tobargain for a new separate agreement for thevideotape employees. The Employer met with Local683, but no new agreement was negotiated becausetheEmployer insisted that the proper bargainingrepresentative for the videotape department employ-ees was IATSE and not Local 683 because of theintegration of the videotape department employeesinto the Employer's operations and the existence ofthe Basic Agreement, according to which IATSE wasthe bargaining representative.Meanwhile negotia-tionswere proceeding for a new Basic Agreementbetween AMPTP and IATSE, with the Employerand Local 683 participating, and a new BasicAgreement was executed by the parties in February1973, for a 3-year term, covering the employees ofthe AMPTP members, including the Employer.When the Acme-Local 683, bargaining contractcovering videotape employees expired on January 31,1973, without a new separate agreement having beennegotiated,thevideotape employees struck onFebruary 1, 1973. They returned to work onFebruary 9, after a back-to-work agreement hadbeen negotiated on their behalf by IATSE with theAMPTP and the Employer. The back-to-workagreement provided, among other things, for therecognition only of IATSE as the bargaining repre-sentative of the videotape employees to negotiate anew collective-bargaining contract, and for theparticipationofnomore than four videotapeworking employees in the negotiations. The employ-ees at first objected that no Local 683 representativecould participate in the negotiations on their behalfbut, feeling that they had no other alternative,ultimately acquiesced. The back-to-work agreementwas then approved and signed by all 27 employeeswho had struck. As provided therein, a new collec-tive-bargaining contract between IATSE and theEmployer was signed on March 29, 1973, effectivefrom February 1, 1973, to January 31, 1976, after thetermswere overwhelmingly ratified in a secretelection by the affected employees. The contractspecifically provides:The employees covered hereinunder are part ofthe bargaining unit established by the "Producer-I.A.T.S.E. andM.P.M.O. Basic Agreement of1973."Meanwhile the Employer had filed with the Boarda unit clarification petition which it withdrew onMarch 6, 1973, after the employees had returned towork and signed the back-to-work agreement. Local683 filed refusal-to-bargain charges against theEmployer which were dismissed by the RegionalDirector on March 30, 1973. Local 683 then filed thepresent petition on April 13, 1973.DiscussionWe agree with the contention of the Employer andthe Intervenors that the proposed unit limited to theEmployer's videotape department employees is notappropriate.The principal justification for theseparate unit is the certificate and the separatebargaining history. However, these factors are morethan outweighed by the integration of the -videotapedepartment into the Employer's operations since itsacquisition from Acme.When the Employer acquired the videotape depart-ment from Acme, it physically removed the depart-ment from Acme's premises to its own. Videotapeemployees now work on several different floors ofthe Employer's buildings; other employees also workon these floors of the Employer's buildings. In someareas, laboratory technicianswork closely withvideotape employees. For example, in a departmentcalled videotape-to-film transfer the videotape em-ployees work hand in hand with employees in thefilm laboratory because the film material that hasbeen transferred from videotape goes to the laborato-ry for processing. Many of the skills of videotape and CONSOLIDATEDFILM INDUSTRIES387laboratory technicians are similar- As a result, 30percent of the present videotape employees havebeen promoted from laboratory classifications. Infact, under Acme's contract with Local 683, labora-tory employees were given the "right of first refusal"when a videotape job became available. Moreover,the similarity o• skills is further evidenced by the factthat there is temporary interchange of laboratory andvideotape employees during slow,periods of prod-uction and processing. Finally, wages, hours, bene-fits,and working conditions are the same for allemployees.Except for the bargaining history created while thedepartment was part of Acme, there is no presentbasis for -establishing the videotape department5Federal Electric Corporation,167 NLRB 469;Cutler-Hammer,Inc.,161NLRB 1627.6 In view ofour finding that the proposedunit is inappropriate,we findemployees as a separate appropriate bargaining unit.The bargaining history, we believe, has been com-pletely neutralized by the integration of the depart-ment into the Employer's other operations. Accord-ingly, we find that the videotape department is nowpart of the multiemployer, multicraft unit for whichIATSE is the bargaining representative, and that aseparate unit of the videotape department employeesisnot appropriate.5We shall therefore dismiss thepetition.6ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.itunnecessary to consider the other arguments advancedtojustifydismissalof the petition.